RECEEVE

 

MAR 2 8 UNITED sTATEs DIsTRIcT coURT
ONF.Y ,m…E K WESTERN DISTRICT oF LoUIslANA
WES‘;E"§,MN’A§LTA°{§§;§§'§'A ALEXANDRIA DNISIoN
JEFFREY T. WHITE, crvIL ACTION No. 1:18-cV-00744
Plaintiff
VERSUS JUDGE DRELL
cHAD FUQUA, ETAL., MAGISTRATE JUDGE PEREz-MONTES
Defendants
JUDGMENT

For the reasons contained in the Report and Recomrnendation of the
Magistrate Judge previously filed herein, noting the absence of objections thereto,
and concurring With the Magistrate Judge’s findings under the applicable laW;

IT IS ORDERED that Defendant Concordia Parish Sheriff’s Departrnent’s
Motion to Dismiss (Doc. 5) is GRANTED, and Plaintiff’ s claims against Defendant
Concordia Parish Sheriff’ s Department are hereby DISMISSED WITH PREJUDICE.

THUS ORDERED AND SIGNED in Chambers at AleXandria, Louisiana, on

thisl_§ day of l\/larch, 2019.

 

 

DEE D. DRELL, JUDGE
UNITED STATES DISTRICT COURT

